DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims an electroconductive film as recited in claims 3 and 5.
	The closest prior art, Chiba et al., JP2011-253751, teaches a transparent conductive film
comprising a synthetic resin layer and net-like metal layer [conductive layer] [abstract and 0007].
Paragraphs 0009 and 0011 disclose that the resin layer has a storage modulus (E’) of 2.0 x 108
Pa [200 MPa]. Paragraph 0014 discloses that the synthetic resin can include polystyrene,
polycarbonate, polyolefin, polysulfone, polyphenylene sulfide, polyethersulfone,
polyetheretherketone, polyamide or vinyl chloride [all of which are thermoplastic resins].
Example 1 discloses that the resin layer includes polyethylene terephthalate [thermoplastic].
Paragraph 0015 discloses that the metal mesh has a thickness from 1 to 10 μm. Paragraph 0031
discloses that the transparent conductive film has a surface resistance value 30 Q/" or less and a
total light transmittance of 75% or more. Chiba fails to teach or suggest that the resin layer
contains an alkoxysilyl group-modified product of a hydrogenated product of a block copolymer
as recited in claims 3 and 5.

	In summary, claims 3, 5 and 7-8 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786